Citation Nr: 1449320	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2011, the RO furnished a statement of the case (SOC) addressing the issues of entitlement to a compensable rating for headaches; and whether new and material evidence had been received to reopen a claim of service connection for hypertension as secondary to service-connected shell fragment wound with retained foreign body, left frontal area.  In August 2011, the Veteran submitted a Form 9 indicating he was appealing only certain issues.  Review of the attached statement suggests he wanted to appeal the headaches; however, in February 2012, the RO furnished a supplemental statement of the case (SSOC) addressing both issues.  In March 2012, the Veteran submitted another Form 9 wherein he specifically stated he was only appealing the issue of a noncompensable rating for headaches.  On review, the Veteran clearly expressed intent to only continue an appeal as to the headache issue.  To the extent the new and material issue was perfected with the initial Form 9, the Board finds that the issue has been withdrawn.  See 38 C.F.R. § 20.204 (2014).

In April 2012, the representative indicated that the Veteran wanted a Travel Board hearing.  In June 2012, the Veteran withdrew this request.  Notwithstanding, he was scheduled for a Travel Board hearing in April 2013 and failed to report.  He has not provided good cause for such failure or requested that the hearing be rescheduled.  Any hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

The Board acknowledges that additional relevant evidence was added to the record following the February 2012 SSOC.  While additional SSOC was not furnished, the RO considered such evidence in a February 2014 rating decision, which continued a noncompensable rating for headaches.  Under these circumstances, a remand for additional SSOC would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VBMS and Virtual VA folders have been reviewed.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are not prostrating in nature; however, resolving reasonable doubt in his favor, the disability picture more nearly approximates the criteria for an initial compensable rating.  


CONCLUSION OF LAW

The criteria for an initial compensable rating, and no more, for headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in June 2010, July 2010, and September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice how VA assigns disability ratings and effective dates.  The evaluation issue is a downstream issue and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) have been met.  The Board further observes that the Veteran has been notified of the applicable rating criteria.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Social Security Administration (SSA) indicated that they did not have any medical records on file and in September 2010, the RO completed a Formal Finding regarding the unavailability of these records.  The Veteran was provided VA examinations in October 2010, November 2011, and February 2014.  The examinations contain findings adequate for rating purposes and additional examination is not needed.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

On VA examination in October 2010, the Veteran reported that his headaches occur about once a day and typically last about a few hours.  He takes Tylenol from time to time.  He has some nausea and becomes photophobic to the extent he needs sunglasses.  He is also hyperacoustic during the episodes.  The frequency of the headaches was described as weekly.  The attacks were not prostrating and ordinary activity was possible.  On physical examination, the Veteran was somewhat photophobic and was very tender on palpation of the frontalis muscle.  Diagnosis was chronic headaches, muscle contraction type.  The examiner noted that pain interferes with most activities of daily living.  The examiner opined that the headaches were at least as likely as not caused by the service-connected shell fragment wound with retained foreign body.   

In December 2010, the RO granted service connection for headaches as related to the service-connected shell fragment wound and assigned a noncompensable rating effective May 26, 2010.  The Veteran disagreed with the rating and perfected an appeal of this decision.  In various statements, the Veteran reports that he has headaches all of the time and that while he does not know what "prostrating" means, his headaches are severe.

On VA examination in November 2011, diagnosis was muscle contraction headaches.  The Veteran reported headaches occurring 2-3 times a day, typically lasting a few hours.  He takes Tylenol a couple of times daily.  He has some nausea, photophobia, and phonophobia.  He reported that the headaches do not put him in bed but he will have to sit down for about 10-15 minutes due to the pain.  The examiner stated that the Veteran did not have characteristic prostrating attacks of migraine headache or non-migraine headache pain.  

In his March 2012 VA Form 9, the Veteran reported that sometimes he has headaches every day for weeks at a time and sometimes he does not have them for several days.  He cannot take anything strong than over-the-counter medication because it would interact with his blood pressure medication.  He stated that he was afraid to drive sometimes because of his headaches and was having serious problems.  

The Veteran most recently underwent a VA examination in February 2014.  Diagnosis was tension headache.  He reported that the headache symptoms have spread and involve the frontal, temporal and occipital areas.  The headaches are present continuously and vary.  He takes about 16 Tylenol a day and is unable to take other pain medications.  In additional to headache pain, he experienced sensitivity to light and sound and changes in vision.  He did not have prostrating attacks of migraine or non-migraine headache pain.  The examiner noted that pain interfered with all tasks.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this provision, migraine headaches are rated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over the last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (noncompensable).  Id.

The term "prostrating" is not defined in regulation or case law.  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In considering the merits of the claim, the Board acknowledges the Veteran's statements that he experiences frequent and serious headaches.  The Veteran is competent to describe the frequency and severity of his headache episodes, to include the impact on his daily life.  See Layno v. Brown, 6 Vet. App. 464 (1994).

The overall evidence does not show that the Veteran experiences characteristic prostrating attacks.  By the Veteran's own statements, he does not require bed rest and is able to function during a headache episode.  The VA examinations of record do not note prostrating attacks.  VA medical records show complaints and treatment related to numerous conditions, but do not indicate headaches of a prostrating nature.  

Notwithstanding, the Veteran has provided credible lay statements that he has headaches which occur frequently and interfere with numerous tasks.  Thus, while the headaches are not prostrating, they are significant enough that they have an impact on his ability to function and complete activities of daily living.  Resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates the criteria for an initial compensable rating.  There is, however, no indication of characteristic prostrating attacks occurring on an average once a month over the last several months and a rating greater than 10 percent is not warranted at any time during the appeal period.  See Fenderson.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic code contemplates the reported symptoms, to include consideration of severity and economic inadaptability.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), ), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to headaches, the Veteran is service-connected for a shell fragment wound with retained foreign body in the left frontal area and a tender scar.  Because the only increased rating claim on appeal at this time is for headaches, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

An initial 10 percent rating, and no more, is granted for headaches, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  

In December 2010, the RO denied entitlement to TDIU and the Veteran did not appeal that decision.  In his March 2012 Form 9, however, he indicated that he could not function full-time at any job.  In May 2012, the RO asked the Veteran if he was intending to file a claim for TDIU.  The Veteran did not respond.  However, the February 2014 VA examination indicated that the Veteran's headache condition impacted his ability to work and that he last worked in 2011-2012 in temporary service in factories.  

Under these circumstances, the Board finds that another claim for TDIU has been raised and is pending as part of the current appeal.  See Rice.  A remand is needed so that the claim can be appropriately developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

Upon completion of any necessary development concerning the TDIU claim, the AOJ should adjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


